Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021, has been entered.
 
Election/Restrictions
Claims 1-3, 14-16, 24, and 26-29 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 30-39 (i.e., Group II), directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 40-46, directed to the invention of Group III (i.e., method for preventing or treating an integrin-mediated disease or disorder by administering to the subject a therapeutically effective amount of the conjugate where the conjugate comprises a therapeutic agent) do not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I and II as set forth in the Office action mailed on September 16, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-3, 14-16, 24, and 26-29 are allowable. The restriction requirement among the species of additional conjugates, as set forth in the Office action mailed on September 16, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 9/16/2019 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 4-6, 10-13, 17-23, and 25, directed to the species of additional conjugates are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-46 were originally filed on December 12, 2018. 
The amendment received on July 23, 2019, amended claims 22, 27, 30, and 40.  The amendment received on August 10, 2020, canceled claims 7-9; and amended claims 1, 10-12, and 14.  
Claims 1-6 and 10-46 are currently pending and are under consideration.  The Examiner’s Amendment below cancels claims 39-46; and amends claims 4-5, 17, 21, 23, 30, 32-33, and 37-38.

Priority
The present application is a continuation of PCT/US2017/037303 filed June 13, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/349,615 filed on June 13, 2016.  
Regarding claims 1-3, 7-9, 14-15, 24, and 26-29, please note that the effective filing date for each of these claims is the filing date of the PCT application, i.e., June 13, 2017.  Notably, the ‘615 U.S. Provisional Application does not support a conjugate comprising a moiety where the moiety is any imaging agent or therapeutic agent.  Rather, the ‘615 application describes specific moieties including a fluorobenzoyl (FB) group, N-acetylation, N-methylation, N-PEGylation, and 18F as a radionuclide (See pg. 18, 2nd-3rd paragraphs; Table 3).  However, a species cannot support a genus.  Thus, the effective filing date for these claims is June 13, 2017.  
Regarding claim 16, please note that the effective filing date of claim 16 is the filing date of the U.S. Provisional application, i.e., June 13, 2016. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on July 9, 2021, is being considered by the examiner. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions.  As such, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 
https://www.thoughtco.com/definition-of-conjugate-605848, 7 pages (2019) at pg. 3) (cited in the Action mailed on 3/10/20).  As such, one of the recited moieties is joined to the peptide thereby forming the conjugate.  Furthermore, it is noted that by requiring the moiety to one of the recited moieties in claim 1, the conjugate constitutes patent eligible subject matter because the peptide is markedly different than its naturally occurring counterpart. 

Response to Arguments
Applicant’s arguments, see Response, filed 2/25/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-3, 14, 24, and 26 as being unpatentable over Kraft et al., J. Biol. Chem. 274:1979-1985 (1999) (cited in the IDS received on 2/18/20) has been withdrawn. 

Applicant’s arguments, see Response, filed 2/25/21, with respect to 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1, 14-16, and 27-29 as being unpatentable over Kraft et al., J. Biol. Chem. 274:1979-1985 (1999) (cited in the IDS received on 2/18/20), and further in view of Gagnon et al., Proc. Natl. Acad. Sci USA 106:17904-17909 (2009) and supplemental information, 9 pages, has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Hao (representative for Applicant) on July 9, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
4.	(Currently Amended)	Please add after “lysine residues” in line 2 “and/or one or more additional moieties”. 

5.	(Currently Amended)	Please replace “and/or to one or more moieties” line 2 with “and/or to the one or more additional moieties”.  

17.	(Currently Amended)	Please replace “and/or to one or more moieties” line 2 with “and/or to the one or more additional moieties”.

21.	(Currently Amended)	Please replace “N-terminal ends” with “N-terminal end”.  

23.	(Currently Amended)	Please delete “a nanoparticle,” and “a nanodroplet,” in line 2 and 3, respectively. 

30.	(Currently Amended)	Please insert after “tissue” and before “in” in line 1, “expressing αvβ6 integrin”; and replace “the conjugate comprises” in line 2 with “the moiety is”. 

32.	(Currently Amended)	Please insert after “tissue” and before “is” in line 1, “expressing αvβ6 integrin”.



37.	(Currently Amended) Please replace after “by an integrin” in line 2 with “by the αvβ6 integrin”.

38.	(Currently Amended)	Please replace after “of the integrin” in line 2 with “of the αvβ6 integrin”.

39.	(Canceled)

40.	(Canceled)

41.	(Canceled)

42.	(Canceled)

43.	(Canceled)

44.	(Canceled)

45.	(Canceled)

46.	(Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is noted that the peptide component of the conjugate that comprises the amino acid sequence of SEQ ID NO: 1 renders the claimed conjugate novel and nonobvious.  The closest prior art is Kraft et al., J. Biol. Chem. 274:1979-1985 (1999) (cited in the IDS received on 2/18/20).  Kraft et al. examined the binding vβ6 integrin expressed as a transmembrane truncated soluble receptor (See Kraft article, pg. 1979, col. 2, 3rd paragraph).  In the non-RGD sequences, the amino acid distribution at X within X1X2DLX3X4LX5 appeared nonrandom (See Kraft article, pg. 1981, col. 1, last paragraph).  Arg was favored at X1 and X5, Thr/Ser/Asp/Gly at X2 whereas at X3X4 Ser/Thr were often paired with a charged amino acid (See Kraft article, pg. 1981, col. 1, last paragraph).  As such, the core structure for a 7-mer or 12-mer peptide that binds to αvβ6 integrin can have the sequence: X1X2DLX3X4LX5.  Turning to the representative sequences depicted in Table 1, X1 can be Arg, Ser, Thr, Val, and Lys; X2 can be Gly, Thr, Asp, Ser, Arg, and His; X3 can be Lys, Ala, Val, Ser, Gly, Met, Asn, Asp, His, Glu, Gln, Tyr, Thr, Leu, and Pro; X4 can be Gln, Ala, Gly, Thr, Leu, His, Asn, Pro, His, Ser, Lys, Met, Glu, Tyr, and Val; and X5 can be Ser, Thr, Pro, Phe, His, Arg, Lys, Tyr, Ile, Ala, Leu, and Trp (See Kraft article, pg. 1982, Table 1) (bold residues represent the residue at the corresponding position in instant SEQ ID NO: 1).  However, there is no motivation to select the specific combination of Val at position X1, Gly at X2, Thr at X3, Tyr at X4, and Lys at X5, given that the base peptide sequence, X1X2DLX3X4LX5, taught by Kraft et al. only requires 3 defined amino acid residues and encompasses 5 variable residues resulting in greater than 80,000 possible peptide sequences.  As such, there is no motivation to try to modify the base sequence to arrive at the specifically claimed peptide sequence of SEQ ID NO: 1 with a reasonable expectation of success.  Therefore, the claimed invention is novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654